office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 cmglendening postn-133450-15 uilc 1234a date february to david q cao senior counsel houston large business international from andrew m irving senior counsel branch office of associate chief_counsel income_tax accounting subject receipt of merger termination fee this memorandum responds to your date request for advice issue sec_1 under the circumstances discussed below how is gain_or_loss determined by a taxpayer who incurs expenses investigating an acquisition of stock and also receives a fee for the termination of an agreement between the taxpayer and a target_corporation pursuant to which the parties agree to undertake a series of steps designed to lead to the taxpayer’s acquisition of the target corporation’s stock whether under the circumstances discussed below sec_1234a applies to the gain_or_loss realized conclusion sec_1 under the circumstances discussed below gain_or_loss is determined by reducing any fee received for the termination of the agreement by any costs incurred in the process of investigating and pursuing the transaction that were properly capitalized under sec_1_263_a_-5 of the income_tax regulations postn-133450-15 under the circumstances discussed below sec_1234a applies to the gain_or_loss realized by the taxpayer facts situation a domestic_corporation acquirer enters into an agreement contract with another corporation target pursuant to which the parties agree to undertake a series of steps that are designed to lead to acquirer’s acquisition of target’s stock at the time that the contract is entered into target’s stock is publicly traded on an established exchange the contract is a bilateral agreement that requires both acquirer and target to pursue a plan of merger by making best efforts to effectuate acquirer’s proposed stock acquisition through a merger of a newly formed wholly owned subsidiary of acquirer with and into target including by recommending the deal to their respective shareholders and obtaining required governmental approvals regarding target’s obligations under the contract the contract requires target to recommend to its shareholders that they approve the plan of merger subject_to the receipt of a superior offer the contract provides that target may terminate the contract upon i entering into another agreement based on a superior offer ii a rejection of acquirer’s offer by target’s shareholders or iii a failure to obtain approval of target’s shareholders by a certain date the contract provides that in the event the contract is terminated due to one of the foregoing target must pay a termination fee of dollar_figure to acquirer target receives a superior offer from an unrelated company and enters into another agreement with the company making the superior offer as a result target terminates the contract and pays acquirer the dollar_figure termination fee at the time the contract is terminated acquirer has incurred dollar_figure of costs in the process of investigating and pursuing the transaction that acquirer properly capitalized as costs of facilitating the proposed transaction under sec_1_263_a_-5 of the income_tax regulations situation the facts are the same as in situation except that acquirer incurs costs in the amount of dollar_figure that acquirer properly capitalized as costs of facilitating the proposed transaction under sec_1_263_a_-5 of the income_tax regulations applicable law and analysis postn-133450-15 sec_1222 provides that capital_gain or loss is gain_or_loss from the sale_or_exchange of a capital_asset sec_1221 defines a capital_asset as property held by the taxpayer with certain exceptions sec_1234a of the code provides that gain_or_loss attributable to the cancellation lapse expiration or other termination of a right or obligation with respect to property which is or on acquisition would be a capital_asset in the hands of the taxpayer is treated as gain_or_loss from the sale of a capital_asset the legislative_history to sec_1234a provides that the committee believed that the law as it existed was deficient because it taxes similar economic transactions differently and its lack of certainty makes the tax laws unnecessarily difficult to administer s rept no pincite c b vol pincite the legislative_history to sec_1234a further provides that- a major effect of the committee bill would be to remove the effective ability of a taxpayer to elect the character of gains and losses from certain transactions another significant effect of the committee bill would be to reduce the uncertainty concerning the tax treatment of modifications of property rights s rept no pincite c b vol pincite the explanation of the provision provides further that- t he bill extends to all types of property the rule which treats gain_or_loss from the cancellation lapse expiration or other termination of a right or obligation with respect to property which is or on acquisition would be a capital_asset in the hands of the taxpayer as capital_gain or loss thus the committee bill will apply to interests_in_real_property and non-actively traded personal_property an example of the second type of property interest that is affected by the committee bill is the forfeiture of a down payment under a contract to purchase stock see u s freight co v u s 422_f2d_887 ct_cl holding that forfeiture was an ordinary_loss s rept no pincite c b vol pincite sec_1_263_a_-5 of the regulations provides that amounts paid in the process of investigating or otherwise pursuing certain acquisitive transactions are capitalized as costs of facilitating the transaction sec_165 provides that there shall be allowed as a deduction any uncompensated loss sustained during the taxable_year sec_165 provides that capital losses are subject_to the limitations in sec_1211 and sec_1212 postn-133450-15 sec_1211 provides that in the case of a corporation losses from sales or exchanges of capital assets are limited to gains from such sales or exchanges sec_1212 provides for the carryover of excess capital losses in both situation and situation under sec_1221 target’s stock would be a capital_asset in acquirer’s hands upon acquisition the contract provides acquirer with a bundle of rights vis-à-vis target that relates to acquirer’s proposed acquisition of target stock although the contract is between acquirer and target rather than between acquirer and target’s shareholders a contract between the acquiring_corporation and the target_corporation is a customary part of the process by which the stock of a publicly_held_corporation is acquired as discussed above the contract imposes obligations on both parties with respect to target’s stock the contract also provides acquirer with rights with respect to target’s stock the termination fee payable to acquirer under the contract is in the nature of liquidated_damages rather than as compensation_for services consistent with the purpose of sec_1234a any gain_or_loss realized by acquirer on the termination of the contract which provides rights and obligations with respect to target’s stock a capital_asset would be capital in nature based on these particular facts we conclude in situation acquirer’s amount_realized from the receipt of the termination fee dollar_figure is reduced by acquirer’s capitalized facilitative costs dollar_figure because this gain was attributable to the termination of acquirer’s right with respect to target’s stock -- property that would have been a capital_asset in acquirer’s hands -- the gain is treated as a gain from the sale of a capital_asset under sec_1234a accordingly acquirer has a capital_gain of dollar_figure the termination fee income of dollar_figure less acquirer’s capitalized facilitative costs of dollar_figure in situation acquirer’s amount_realized from the receipt of the termination fee dollar_figure is reduced by acquirer’s capitalized facilitative costs dollar_figure resulting in a loss of dollar_figure because this loss was attributable to the termination of acquirer’s right with respect to target’s stock -- property that would have been a capital_asset in acquirer’s hands -- the loss is treated as a loss from the sale of a capital_asset under sec_1234a accordingly acquirer has a capital_loss of dollar_figure the termination fee income of dollar_figure less acquirer’s capitalized facilitative costs of dollar_figure that acquirer may deduct under sec_165 subject_to the limitations on capital losses in sec_1211 and sec_1212 this advice applies only in the situations and under the facts and circumstances described herein the label termination fee is not determinative and the we note that the conclusion in this memorandum is contrary to the conclusion reached on similar facts in plr which held without explanation that the receipt of a termination fee like that in situation resulted in ordinary_income postn-133450-15 specific provisions of the contract in question in a given case must be examined to determine the correct_tax treatment pursuant to sec_6110 of the code this document may not be used or cited as precedent please call if you have further questions
